OPINION
By THE COURT
‘ We have read the, complete record, the briefs filed and the opinion of the trial court and. that of the court of first review and ive see no present necessity for an extended repetition and recitation of the many matters in evidence, with all of which counsel have a full understanding.
It strongly appeals to us that the conclusions expressed by the Court of Common Pleas in its opinion is the correct and only conclusion that, could be arrived at as a matter of law. upon'the. facts'adduced in this. case. . That court correctly construed the one and only contract .existing between the parties to this suit,- and the only respect in which 'that court erred is in that it remanded the cause, when it should have entered final judgment in favor of - the defendant in error.
And this court coming now to render the judgment that the Court of Common'Pleas should have -rendered, enters final judgment as against the plaintiff in error. '
HORNBECK,-PJ, SHERICK and BARNES, JJ, concur.